Memorandum

Per Curiam.

The City of New York obtained a certificate from the former rent director. There was, therefore, no need to establish anything other than that the tenancy had been terminated. (New York City Housing Authority v. Daly, 50 N. Y. S. 2d 444.) Neither the Federal statute now in force nor the recent addition to the Administrative Code of the City of New York is applicable here.
The final order should be unanimously reversed on the law, with $30 costs to the landlord, and final order directed for the landlord. The warrant should be stayed until November 15, 1947.
MacCeate, Steinbrink and Fennellx, JJ., concur.
Order reversed, etc.